Title: To James Madison from Fulwar Skipwith, 3 February 1803
From: Skipwith, Fulwar
To: Madison, James


					
						Sir,
						Paris, February 3. 1803.
					
					The Council of Liquidation having refused to liquidate several Claims committed to my charge, for supplies made at different Periods to the french Colonies by our Countrymen, & having refered the Claimants to the respective Colonial Administrations I supposed these particular Decisions were the Effect of a general Regulation or Arrêté, and therefore I applied to them for an authentic Copy of such an Arrete, which I conceived important enough to be made Known in the United States.  The result of my Application has been the official Letter of which I have the honor to inclose you herewith a Copy.  I think the Publication of it would prevent our fellow citizens sending me daily their Papers, in Claims absolutely similar to those mentioned in the Letter, & which I can by no means get settled here.  Leaving to your Consideration the Publication or not of this Letter, I have the honor to be with respect, Sir, your mo. obt. humble Servt.
					
						Fulwar Skipwith
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
